38 F.3d 1213NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Warren H. COX, Plaintiff Appellant,v.DIRECTOR, DIVISION of CHILD SUPPORT ENFORCEMENT, Departmentof Social Services;  Edward Murray, Director;  Ray D.Pethtel, Director, Virginia Department of Transportation;Larry Jones, District Attorney, Defendants Appellees,andVirginia Department of Social Services;  Brunswick County,Virginia;  Virginia Department of Corrections;Director, Virginia Department ofHighways;  Michael Evans,Director, Defendants.
No. 94-6621.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 25, 1994.Decided:  Oct. 13, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-93-498-R)
Warren H. Cox, appellant pro se.  Susan Campbell Alexander, Assistant Attorney General, Todd Edward LePage, Robert B. Cousins, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA;  Archer Lafayette Yeatts, III, MALONEY, YEATTS & BARR, P.C., Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cox v. Director, Va.  Dep't of Social Services, No. CA-93-498-R (E.D. Va.  May 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED